FILED
                                                                                                  X ov ember 4~ 201,6

                                                                                                    TNCOURT OF
                                                                                             1\ ORKI.RS' CO:MPii!:.NSATIO N
                                                                                                      Cl ..'\ThiS

                                                                                                       Tinu~   ll :l:SPM

              TENNESSEE BUREAU OF WORKERS' COMPENSATION
             IN THE COURT OF WORKERS' COMPENSATION CLAIMS
                            AT CHATTANOOGA

Dorothy J. Johnson,                                     )    Docket No.: 2015-01-0273
             Employee,                                  )
v.                                                      )    State File No.: 26715-2015
                                                        )
Pilgrim's Pride, Inc.                                   )    Judge Thomas Wyatt
             Employer,                                  )




                  COMPENSATION HEARING ORDER OF DISMISSAL


      This matter came before the undersigned Workers' Compensation Judge on
October 31, 20 16, for an in-person hearing on the Motion to Dismiss filed by the
employer, Pilgrim's Pride, Inc. (Pilgrim's). The central issue addressed by the Motion to
Dismiss is whether the principle of res judicata bars the employee, Dorothy J. Johnson,
from seeking further relief in this matter. For the reasons set forth below, the Court
determines that Pilgrim's is entitled to the dismissal of Ms. Johnson's claim.

                                            History of Claim 1

       Ms. Johnson is a fifty-one-year-old resident of Chattanooga, Hamilton County,
Tennessee. (T.R. 1 at 1.) On September 8, 2015, she filed a PBD seeking workers'
compensation benefits based on an alleged March 17, 2015 injury to her left hand and
arm at Pilgrim's poultry processing plant. ld. On November 12, 2015, Ms. Johnson and
counsel for Pilgrim's filed a PBD for Approval of a Settlement and appeared in person
before the Court for consideration of a proposed doubtful and disputed settlement of Ms.
Johnson's claim. (T.R. 3.) The Court conducted an in-person hearing to consider the
proposed settlement and, upon obtaining written and verbal affirmation from Ms.
Johnson that she understood and agreed to the proposed terms, the Court approved the

1
 The Court takes judicial notice of pleadings filed by the parties in the previous proceedings in this claim. See
Hughes v. New Life Dev. Corp., 387 S.W.3d 453, 457 n.l (Tenn. 2012), holding, "we are permitted to take judicial
notice of the facts from earlier proceedings in the same action."


                                                       1
proposed settlement. {T.R. 4, 5, 6,          7l
        Shortly after the approval hearing, Ms. Johnson filed a motion requesting that the
Court set aside the settlement because she signed the Settlement Agreement under stress
and duress. (T.R. 9.) She also claimed that, prior to the approval hearing, Pilgrim's had
not provided her all the information she needed to make an informed decision regarding
the settlement. /d.

       The Court conducted an in-person hearing to consider Ms. Johnson's motion.
{T.R. 10.) Ms. Johnson fully participated during the hearing as did counsel for Pilgrim's.
After due deliberation, the Court denied Ms. Johnson's Motion to Set Aside the
Settlement Order. /d. Ms. Johnson appealed the issue to the Workers' Compensation
Appeals Board and the Tennessee Supreme Court without success. (T.R. 11, 12, 13, and
14.)

        On August 15, 2016, Ms. Johnson filed the currently-pending PBD, again seeking
benefits for her March 17,2015 left arm and hand injury. (T.R. 15 at 1-2.) She alleged
in this PBD that she "never got anything from workers' compensation claim. From then
to now. That was never discuss with me about payments." {T.R. 15 at 1.)

        Pilgrim's immediately filed a motion seeking to dismiss Ms. Johnson's PBD
because she previously accepted $5,000 in return for the agreement to fully and finally
waive her right to a trial of the issues surrounding her alleged March 17, 2015 work
injury. {T.R. 18.) Pilgrim's bases its dismissal motion on the doctrine of res judicata and
points to the fact that three courts have previously entered four final orders dismissing
this action upon Ms. Johnson's settlement of the claim. It also asserts that Ms. Johnson's
pending PBD constitutes a frivolous claim for which it should receive reimbursement of
its costs of defense, including attorney's fees . /d.

        Ms. Johnson responded to the Motion to Dismiss by claiming the Court denied her
right to due process of law because she did not receive a hearing on her previously-filed
PBD. {T.R. 20.) During the hearing on Pilgrim's Motion to Dismiss, Ms. Johnson
claimed that Pilgrim's denied her due process of law when its nurse notified Ms. Johnson
of the denial of her claim without giving her a "denial number" so she could dispute the
denial. Ms. Johnson also argued Pilgrim's denied her due process rights by hiding her
medical records from her until she participated in the settlement approval hearing.




2
  Pilgrim's gave Ms. Johnson a check in the amount of$5,000.00 for full and final dismissal of her claim, including
a termination of medical benefits. The parties advised the Court the dispute in the claim was whether Ms. Johnson
could prove her alleged injury arose primarily out of and in the course and scope of employment.

                                                        2
                           Findings of Fact and Conclusions of Law

                  The Court's Authority to Decide Pilgrim's Motion to Dismiss

       Pilgrim's stated in its Motion to Dismiss that it seeks relief pursuant to Tennessee
Compilation Rule & Regulation 0800-02-21-.14(1)(b) (2015). The referenced provision
does not authorize the Court to dismiss an action. However, Tennessee Code Annotated
section 50-6-239(c)(1) (2015) provides that the Court of Workers' Compensation Claims
shall conduct hearings in accordance with the Tennessee Rules of Civil Procedure unless
the Administrator adopts an alternate procedure. Tennessee Rules of Civil Procedure
12.02(6) and 12.03 (2016) provide a procedure by which a party can seek dismissal of a
claim based on a contention the opposing party's pleadings do not state a claim upon
which relief can be granted by law. Accordingly, the Court will consider Pilgrim's
Motion to Dismiss under the standards applicable to a motion for judgment on the
pleadings.

           Pilgrim's Entitlement to Dismissal ofMs. Johnson's August 15, 2016 PBD

        Pilgrim's seeks dismissal of Ms. Johnson's PBD on a simple principle: this Court,
the Workers' Compensation Appeals Board, and the Supreme Court all previously
entered orders that fully and fmally dismissed Ms. Johnson's claim with prejudice to its
refiling. Stated otherwise, Pilgrim's contends that the doctrine of res judicata bars Ms.
Johnson from re-litigating issues already concluded by previous court orders.

        In Patton v. Estate of Upchurch, 242 S.W.3d 781, n.l (Tenn. App. 2007), the
Court of Appeals held that, in considering a motion to dismiss under either Tennessee
Rules of Civil Procedure 12.02(6) and 12.03, the trial court must construe the complaint
liberally in favor of the plaintiff by considering the factual allegations in the complaint to
be true and giving the plaintiff the benefit of all inferences one might reasonably draw
from those allegations. The Supreme Court went on to state that a court should grant a
motion to dismiss only when the plaintiff is unable to prove any facts that would entitle a
party to relief under the applicable law.

       The Court has thoroughly reviewed Ms. Johnson's PBD, her response to the
Motion to Dismiss, the settlement documents she signed on November 12, 2015, and the
contentions she made during the oral argument on Pilgrim's motion. After applying the
requisite liberality required at this stage of its inquiry, the Court finds the following
factual foundation applies to its consideration of Pilgrim's motion to dismiss Ms.
Johnson's currently-pending PBD:

          •   She seeks recovery for a March 17, 2015 work-related injury to her left
              hand and arm over and above the $5,000.00 she received from Pilgrim's for


                                              3
                 the previous settlement of this claim; 3
             •   Pilgrim's initially provided treatment of the subject injury through its on-
                 site nurse and, later, by Dr. Terry Smith. Ms. Johnson saw Dr. Smith on
                 one occasion, after which he released her to return to work;
             •   Pilgrim's denied the compensability of Ms. Johnson's injury on the ground
                 Dr. Smith diagnosed it as a ganglion cyst. Pilgrim's nurse notified Ms.
                 Johnson that Pilgrim's denied her claim, but did not give her a number she
                 could call to dispute the denial;
             •   Before she accepted the $5,000.00 settlement, Ms. Johnson saw Dr. Jason
                 Rehm, who performed surgery to repair a ganglion cyst, carpal tunnel
                 syndrome and a triggering of the ring fmger of her left hand and arm. Ms.
                 Johnson claims Dr. Rehm related the conditions he treated to her work at
                 Pilgrim's;
             •   On November 12, 2015, Ms. Johnson and counsel for Pilgrim's appeared
                 before the Court to present a $5,000.00 doubtful and disputed settlement for
                 approval. The Court approved the settlement after questioning Ms. Johnson
                 in person and obtaining responses indicating she understood that, in return
                 for a payment of $5,000.00, the terms of the proposed settlement required
                 her to waive both her right to a trial and to Pilgrim's obligation to pay for
                 past and future treatment of her alleged work injury. The Court also
                 obtained verbal affirmation from Ms. Johnson that she agreed to the terms
                 of the settlement before it approved the settlement.
             •   Ms. Johnson signed a Settlement Agreement, Explanation of Benefits form
                 and Medicare Advisory notice prior to the Court's approval of the
                 settlement and, during the approval hearing, acknowledged that she
                 understood and agreed to the statements in the forms she signed. At the
                 conclusion of the approval hearing, Ms. Johnson took possession of a
                 $5,000.00 check in satisfaction of the monetary payment mandated by the
                 terms of the Settlement Agreement between the parties;
             •   Ms. Johnson moved to set aside the settlement shortly after the Court
                 approved it, contending she signed the settlement papers under stress and
                 duress. She also contended Pilgrim's did not provide her sufficient factual
                 information prior to the approval hearing to allow her to make an informed
                 decision whether or not to accept the settlement terms;
             •   The Court denied Ms. Johnson's Motion to Set Aside the Settlement
                 Agreement. She appealed to the Workers' Compensation Appeals Board,
                 which affirmed the Court's denial. Ms. Johnson then appealed to the
                 Supreme Court, which dismissed the appeal because she filed it too late;

3
   Ms. Johnson claimed she returned the $5,000.00 settlement check to Zurich Insurance Company. Tony
Grunkemeyer, an adjuster for Zurich handling Pilgrim's claims, stated during the hearing on Pilgrim's Motion to
Dismiss that Zurich has no record it received the check back from Ms. Johnson. The Court does not consider this
issue pertinent to its decision in this matter.

                                                      4
                   and,
              •    Ms. Johnson claimed nobody discussed with her at the time she settled her
                   claim the amount and types of payments she would receive under workers'
                   compensation should the Court hold her claim to be compensable. She
                   claimed the Court denied her due process of law by not conducting a
                   hearing on the merits of her claim and claimed Pilgrim's denied her due
                   process of law by denying her claim and hiding medical records from her.

        In Creech v. Addington, 281 S.W.2d 363, at 376 (Tenn. 2009), the Supreme Court
held ''the doctrine of res judicata, also referred to as claim preclusion, bars a second suit
between the same parties on the same cause of action with respect to all issues which
were or could have been litigated in the former suit." The Supreme Court explained that
the "primary purposes of the doctrine are to promote finality in litigation, prevent
inconsistent or contradictory judgments, conserve legal resources, and protect litigants
from the cost and vexation of multiple lawsuits." !d. The Supreme Court went on to hold
that the doctrine of res judicata applies where a court with jurisdiction has previously
entered a final judgment that concludes the whole claim, leaving nothing for the court to
decide. !d. at 377.

       After fully reviewing the factual foundation this claim and giving those facts the
preferential consideration required by law, the Court finds that Ms. Johnson's currently-
pending PBD seeks to once again litigate the claim she previously settled, as well as the
same issues she unsuccessfully relied on in her previous attempt to set aside the
settlement. Accordingly, the Court finds the doctrine of res judicata prohibits Ms.
Johnson from seeking further relief in this claim.

        In support of its application of the doctrine of res judicata here, the Court notes
that Tennessee Code Annotated section 50-6-237 (2015) provided the Court of Workers'
Compensation Claims original and exclusive jurisdiction over workers' compensation
claims arising from injuries occurring on and after July 1, 2014. Furthermore, Tennessee
Code Annotated section 50-6-238(a)(3) (2015) authorized this Court to approve
settlements of workers' compensation claims. Since Ms. Johnson's alleged injury arose
from a date of injury of March 17, 2015, the Court had jurisdiction over the approval of
the settlement of her claim.

        The procedure followed in the adjudication of Ms. Johnson's settlement resulted in
four final orders, each of which triggered the doctrine of res judicata in precluding re-
litigation of the issues resolved thereby. This Court's Order Approving Workers'
Compensation Settlement Agreement incorporated by reference all terms contained in the
Settlement Agreement signed by Ms. Johnson and, thus, disposed of all disputed issues in
Ms. Johnson's claim and left nothing for a court to decide. 4 (T.R. 4.)

4
    The Settlement Agreement Ms. Johnson signed stated that, "[Dorothy J. Johnson] acknowledges that by signing

                                                        5
       The Court's previous Order denying Ms. Johnson's Motion to Set Aside
Settlement Agreement is likewise a fmal judgment entitled to res judicata. This Order
concluded all issues raised by Ms. Johnson in her motion and left nothing further for a
court to decide on the issue of whether the Court should set aside Ms. Johnson's
settlement.

        The Appeals Board certified as final its April 27, 2016 order affirming this
Court's denial of Ms. Johnson's Motion to Set Aside Settlement Agreement. (T.R. 12.)
The Supreme Court's order dismissing Ms. Johnson's appeal on the basis of late-filing
also constitutes a final order. See Tenn. Code Ann. § 50-6-225(a)(5)(A) (2015). Both
orders further support invocation of the doctrine of res judicata in this claim.

         Ms. Johnson raised no new judiciable issues in her pending PBD. Her allegation
that she "never got anything" from her workers' compensation claim is incorrect. Ms.
Johnson accepted $5,000.00 to settle her claim and Pilgrim's gave her a check, which she
took with her from the settlement, in satisfaction of the terms of the Settlement
Agreement between the parties. Furthermore, Ms. Johnson's allegation that she did not
receive a hearing in connection with her previously-filed PBD is also false. The Court
conducted in-person hearings to approve her settlement and to consider her motion to set
aside the Settlement Agreement. Ms. Johnson fully participated in both hearings. In
view of the above facts, the Court holds it has not denied Ms. Johnson due process of law
in this claim. 5

       The Court perceives that Ms. Johnson's persistent attempts to set aside the
settlement in this claim arise from remorse that she settled the claim for too little
recovery. That consideration is not relevant to the issue here because the Court and two
appellate courts with jurisdiction over the claim entered final judgments dismissing Ms.
Johnson's previous attempt to set aside the judgment. In Creech, supra, at 376, the
Supreme Court held, "the doctrine of res judicata is not based upon any presumption that
the final judgment was right or just. Rather, it is justifiable on the grounds of public
policy which requires an eventual end to litigation." In view of the above authority, the
Court finds the law does not provide Ms. Johnson legal recourse to avoid her previous,
court-approved, settlement agreement with Pilgrim's, even if she now wishes she had not
entered into the arrangement.


this settlement agreement, that [she] is waiving the right to have a trial." (T.R. 7 at 1.) The Settlement Agreement
likewise fully concluded all workers' compensation rights to which Ms. Johnson could have claimed at a trial in that
it provided, "[Dorothy J. Johnson] understands that by agreeing to this compromised settlement with the closure of
future medical benefits she will no longer be entitled to any benefits, disability or medical treatment after today as a
result of her injury from an incident on or about March 17, 2015, while employed by Pilgrim's Pride, Inc." Id at 2.
5
  The Court does not consider that the standard applicable to its consideration of Pilgrim's Motion to Dismiss
requires that it consider false statements in Ms. Johnson's pleadings to be true.

                                                           6
       In view of the above authority, the Court fully and finally dismisses Ms. Johnson's
PBD with prejudice to its refiling. While, to trained lawyers, Ms. Johnson's refiling of
this claim may seem frivolous to the point of justifying the imposition of costs and
sanctions against her, the Court considers the fact Ms. Johnson is self-represented and is
untrained and inexperienced in legal procedures. Accordingly, the Court denies the
motion for costs sought by Pilgrim's. The Court, however, cautions Ms. Johnson that,
should she attempt to refile this claim before the Court in the future, the Court may
consider an imposition of costs and sanctions against her in that claim.

      IT IS SO ORDERED.

      ENTERED this the 4th day of November, 2016.



                                  Joe.~
                                  Court of Workers' Compensation Claims


Right to Appeal:

       Tennessee Law allows any party who disagrees with this Order to appeal the
decision to the Workers' Compensation Appeals Board or the Tennessee Supreme Court.
To appeal your case to the Workers' Compensation Appeals Board, you must:

   1. Complete the enclosed form entitled: "Compensation Hearing Notice of Appeal."

   2. File the completed form with the Court Clerk within thirty calendar days of the
      date the Workers' Compensation Judge entered the Compensation Hearing Order.

   3. Serve a copy of the Compensation Hearing Notice of Appeal upon the opposing
      party.

   4. The appealing party is responsible for payment of a filing fee in the amount of
      $75.00. Within ten calendar days after the filing of a notice of appeal, payment
      must be received by check, money order, or credit card payment. Payments can be
      made in person at any Bureau office or by United States mail, hand-delivery, or
      other delivery service. In the alternative, the appealing party may file an Affidavit
      of Indigency, on a form prescribed by the Bureau, seeking a waiver of the filing
      fee. The Affidavit of Indigency may be filed contemporaneously with the Notice
      of Appeal or must be filed within ten calendar days thereafter. The Appeals Board
      will consider the Affidavit of Indigency and issue an Order granting or denying
      the request for a waiver of the filing fee as soon thereafter as is

                                            7
      practicable. Failure to timely pay the filing fee or file the Affidavit of
      lndigency in accordance with this section shall result in dismissal of the
      appeal.

   5. The party filing the notice of appeal, having the responsibility of ensuring a
      complete record on appeal, may request, from the Court Clerk, the audio recording
      of the hearing for the purpose of having a transcript prepared by a licensed court
      reporter and filing it with the Court Clerk within fifteen calendar days of the filing
      of the Compensation Hearing Notice of Appeal. Alternatively, the party filing the
      appeal may file a joint statement of the evidence within fifteen calendar days of
      the filing of the Compensation Hearing Notice of Appeal. The statement of the
      evidence must convey a complete and accurate account of what transpired in the
      Court of Workers' Compensation Claims and must be approved by the workers'
      compensation judge before the record is submitted to the Clerk of the Appeals
      Board. See Tenn. Comp. R. & Regs. 0800-02-22-.03 (2015).

   6. After the Workers' Compensation Judge approves the record and the Court Clerk
      transmits it to the Workers' Compensation Appeals Board, the appeal will be
      docketed and assigned to an Appeals Board Judge for review. At that time, a
      docketing notice shall be sent to the parties. Thereafter, the parties have fifteen
      calendar days to submit briefs to the Appeals Board for consideration. See Tenn.
      Comp. R. & Regs. 0800-02-22-.02(3) (2015).

       To appeal your case directly to the Tennessee Supreme Court, the
Compensation Order must be final and you must comply with the Tennessee Rules
of Appellate Procedure. If neither party timely files an appeal with the Appeals
Board, this Order will become final by operation of law thirty calendar days after
entry, pursuant to Tennessee Code Annotated section 50-6-239(c)(7) (2015).




                                            8
                                      APPENDIX

Technical Record:

       The Court reviewed the following documents and designates these documents as
the Technical Record pertinent to the motion hearing conducted October 31,2016:

   1.  PBD, filed September 8, 2015;
   2.  DCN, filed October 14, 2015;
   3.  PBD for Approval of Settlement, filed November 12, 2015;
   4.  Order Approving Workers' Compensation Settlement Approval, filed November
       12, 2015;
   5. Explanation of Workers' Compensation Benefits, filed November 12, 2015;
   6. Advisory Notice of Potential Medicare Consequences in Settling Future Medical
       Benefits, filed November 12, 2015;
   7. Workers' Compensation Settlement Agreement, filed November 12, 2015;
   8. Workers' Compensation Statistical Data Form, filed November 12, 2015;
   9. Motion to Set Aside Settlement Order, filed December 9, 2015;
   10. Order Denying Motion to Set Aside Settlement Order, filed January 12, 2016;
   11. Compensation Hearing Notice of Appeal, filed February 10, 2016;
   12. Order of the Workers' Compensation Appeals Board affirming denial of Ms.
       Johnson's Motion to Set Aside Settlement Order, filed April27, 2016;
   13. Notice of Appeal to the Supreme Court, filed June 6, 2016;
   14. Order dismissing Supreme Court appeal, filed July 8, 2016;
   15.PBD, filed August 15, 2016;
   16.DCN, filed September 22, 2016;
   17. Pilgrim's Position Statement (via email), filed August 22, 2016;
   18.Pilgrim's Motion to Dismiss, filed September 26, 2016;
   19.Ms. Johnson's Request for Expedited Hearing and accompanying affidavit, filed
       September 26, 2016;
   20. Ms. Johnson's Response to Motion to Dismiss.




                                         9
                             CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of this order was sent to the following
recipients by the following methods of service on this the 4th day of November, 2016:

 Name                      Certified    Via         Service sent to:
                            Mail       Email
 Dorothy Johnson, Self-       X                     c/o Dorothy J. Johnson, 4902 Angela Drive,
 Represented                                        Chattanooga, 1N 37410
 Cliff Wilson, Attorney                  X          cwilson@J110wardtatclaw.com




                                                              , Clerk of Court
                                                             rkers' Compensation Claims
                                                            lerk@tn.gov




                                               10